Case: 1:20-cv-00398-SJD-KLL Doc #: 3 Filed: 07/14/20 Page: 1 of 1 PAGEID #: 34

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Gerald Thompson,
Plaintiff(s),
Case Number: 1:20cv398
VS.
Judge Susan J. Dlott
Travis Tackett, et al.,
Defendant(s)
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge
Karen L. Litkovitz filed on June 17, 2020 (Doc. 2), to whom this case was referred pursuant to 28
U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing such
objections under Fed. R. Civ. P. 72(b) expired July 1, 2020, hereby ADOPTS said Report and
Recommendation.

Accordingly, plaintiff is ordered to pay the full $400 fee ($350 filing fee plus $50
administrative fee) required to commence this action within 30 days. Plaintiff will be notified that
failure to pay the full $400 fee within 30 days will result in the dismissal of this action. See Jn re Alea,
286 F.3d 378, 382 (6" Cir. 2002).

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) an appeal of any Order adopting the
Report and Recommendation will not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d

601 (6" Cir. 1997).

IT IS SO ORDERED.

 

eee eK te J. Dlott
United States District Court
